               Case 5:20-mj-70852-MRGD Document 24 Filed 03/31/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUA (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13 UNITED STATES OF AMERICA,                          )   CASE NO. CR 20-mj-70852-MAG
                                                      )
14            Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER AS TO
                                                      )   WAIVER OF TIME AND TO CONTINUE
15       v.                                           )   ARRAIGNMENT
                                                      )
16 JOHN ANTHONY BLAS-RODRIGUEZ,                       )
                                                      )
17            Defendant.                              )
                                                      )
18

19            The United States, by and through its counsel of record, and defendant, John Anthony Blas-
20 Rodriguez, by and through his counsel of record (collectively, the “Parties”), agree and stipulate:

21            Whereas, defendant currently has a preliminary hearing/arraignment on an anticipated Indictment
22 or Information scheduled for April 1, 2021.

23            Whereas, the parties request that defendant’s preliminary hearing/arraignment on an anticipated
24 Indictment or Information be continued to April 29, 2021, at 1:00 p.m.

25            Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
26 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

27 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for review of

28 discovery by the defense and to discuss possible pre-indictment resolution of the case, but the Parties also

     Stipulation and Proposed Order                   1
     CR 20-mj-70852-MAG
              Case 5:20-mj-70852-MRGD Document 24 Filed 03/31/21 Page 2 of 3




 1 agree and acknowledge that an agreement may not be reached.

 2           Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

 3 and Rule 5.1(c), specifically, that time be waived from April 1, 2021 to April 29, 2021, for purposes of 18

 4 U.S.C. § 3161(b) and Rule 5.1(c), and that the preliminary hearing need not occur until April 1, 2021, and

 5 that the government need not file an information or indictment until April 29, 2021.

 6           Whereas, the Parties agree that defendant’s preliminary hearing or arraignment on the information

 7 or indictment should be continued from April 1, 2021 to April 29, 2021, at 1:00 p.m.

 8

 9                                                       Respectfully submitted,
10 DATED: March 30, 2021                                 STEPHANIE M. HINDS
                                                         Acting United States Attorney
11

12                                                       /s/ Jeffrey A. Backhus
                                                         JEFFREY A. BACKHUS
13                                                       Assistant United States Attorney

14

15

16
     DATED: March 30, 2021
17                                                       /s/ Dejan Gantar
                                                         DEJAN GANTAR
18                                                       Assistant Federal Public Defender
                                                         Attorney for John Anthony Blas-
19                                                       Rodriguez

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                  2
     CR 20-mj-70852-MAG
              Case 5:20-mj-70852-MRGD Document 24 Filed 03/31/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2           Upon agreement and stipulation of the United States, the defendant John Anthony Blas-

 3 Rodriguez, and their respective counsel of record, and good cause appearing, IT IS HEREBY

 4 ORDERED that time be waived from April 1, 2021 to April 29, 2021, for purposes of 18 U.S.C. §

 5 3161(b) and Rule 5.1(c), that the preliminary hearing need not occur until April 29, 2021, and that the

 6 government need not file an information or indictment until April 29, 2021. Additionally, the

 7 preliminary hearing or arraignment on the information or indictment should be continued from April 1,
   2021 to April 29, 2021, at 1:00 p.m.
 8

 9
     IT IS SO ORDERED.
10

11
     DATED: March 31, 2021                                      _____________________________
12                                                              HON. SUSAN VAN KEULEN
                                                                United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                 3
     CR 20-mj-70852-MAG
